                 Case 3:18-cv-05558-BAT Document 23 Filed 06/11/21 Page 1 of 1




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
     JULIE K. WRIGHT,
 8
                               Plaintiff,                 CASE NO. C18-5558-BAT
 9
            v.                                            ORDER REMANDING FOR FURTHER
                                                          ADMINISTRATIVE PROCEEDINGS
10
     COMMISSIONER OF SOCIAL SECURITY,
11
                               Defendant.
12

13          This case is before the Court on remand from the Court of Appeals for the Ninth Circuit.

14   That Court granted the Commissioner’s unopposed motion to vacate and remand. Dkt. 21.

15   Pursuant to that order, this case is REMANDED to the Commissioner for further administrative

16   proceedings consistent with the Supreme Court’s decision in Carr v. Saul, __ U.S. __, 141 S. Ct.

17   1352, __ L. Ed. 2d __ (2021).

18          DATED this 11th day of June, 2021.

19

20                                                       A
                                                         BRIAN A. TSUCHIDA
                                                         United States Magistrate Judge
21

22

23



     ORDER REMANDING FOR FURTHER ADMINISTRATIVE
     PROCEEDINGS - 1
